Title: To James Madison from Juan Pablo Anaya, 18 March 1815 (Abstract)
From: Anaya, Juan Pablo
To: Madison, James


                    § From Juan Pablo Anaya. 18 March 1815, New Orleans. Since beginning to plan revolution for their independence, Mexicans have always considered relations with the United States to be necessary for many reasons. They sought in vain for a way to establish such relations under oppression and surveillance by the Spanish government. Secret revolutionary committees in two principal cities of the Mexican states were found out, and the members became victims of tyranny. Amidst these misfortunes, Anaya’s junta escaped discovery for six months, only to suffer the same fate; they and Hidalgo had to take up arms and their diplomatic plans were left unfinished. Hidalgo and the successive independent Mexican governments made every effort to establish political relations with the United States, sending three delegations; all became victims, and did not reach their destination. Anaya was charged with the same important task, and at the cost of much work and danger, had the good luck to find the means to carry it out by opening the port of Nautla on the coast of Veracruz. At that time he did not have on hand the proper credentials from the Mexican Supreme Congress, but the general in chief and Anaya’s military and civilian constituents were of opinion that he should nevertheless sail for New Orleans in order to secure a communication with the United States. The resolutions of the Congress could be sent later from some port by safe vessels, since even if enemy forces took Veracruz they could not close the entire coast. All these difficulties were overcome to the point of Anaya’s arrival in New Orleans, but new obstacles now prevent him from accomplishing the principal object of his mission, which is to find a safe vessel to carry his credentials to the U.S. capital. Some of these problems are caused by the many enemies of Mexican liberty in New Orleans, and some are owing to the war with the English. The former did the most harm, because an express schooner from Nautla that arrived soon after Anaya did was upon order of the commandant arrested by the district court on grounds given by the Spaniards, and the subject has been drawn out until now; after that, the English tightened the blockade, and neither the circumstances nor Anaya’s honor permitted him to leave in those critical moments. But now he has taken new measures, and even bought a

vessel to take him to report to his government and obtain the instructions necessary to make the diplomatic mission more formally correct. Therefore begs that JM will grant him all the protection possible and use his powers to establish relations between the two nations. Declares that there is no difference other than language between Mexico and the United States; their interests, rights, etc. are all exactly the same. Is sure that JM is well aware that the great plan that the two nations must embrace, according to nature and their shared interests and rights, is that of the absolute separation of America from Europe. Believes that in two months at most a resolution of the Mexican congress will be in this capital, because its enemies’ strenuous efforts to intercept the communication have failed. According to recent letters from European Spaniards in Veracruz, valorous defense by the independent troops thwarted the enemy’s expeditions. Out of compassion, Anaya brought with him to New Orleans a friar who had been declared a revolutionary and disturber of the public order, to save him from the capital punishment he would have suffered for his many crimes. Believed that the friar’s removal thence and reflection on the good deed that had been done him would improve his conduct, but in vain, for once the friar saw that he was favored by the laws of the United States and protected by the European royalists, he put out a paper against Anaya, full of calumnies, false accusations, and lies. Fearing that a copy of this paper may have been sent to JM, Anaya takes the liberty of enclosing a reply vindicating his conduct (not found). Reiterates his humble supplications to JM, with infinite appreciation for this opportunity to put himself at JM’s disposition and desiring to receive any commands JM wishes to give. Adds in a postscript, for JM’s information, that although Anaya is going to Mexico, Mr. Lecler has been left in charge of his affairs.
                